United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-40942
                        Conference Calendar


BOBBY NORRIS McAFEE,

                                    Petitioner-Appellant,

versus

UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF TEXAS,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:05-CV-218
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Bobby Norris McAfee, a federal prisoner (# 25170-177),

appeals the dismissal of his 28 U.S.C. § 2241 habeas petition

challenging his 235-month prison sentence imposed following his

1993 guilty-plea conviction of a Racketeer Influenced and Corrupt

Organizations Act offense.   McAfee contends that his sentence is

unconstitutional in light of United States v. Booker, 543 U.S.

220 (2005).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40942
                                -2-

     Because McAfee challenges errors that occurred at

sentencing, the claim may not be asserted in a § 2241 petition.

See Padilla v. United States, 416 F.3d 424, 426-27 (5th Cir.

2005).   Insofar as he has suggested that he is entitled to

proceed under § 2241 based on the “savings clause” of 28 U.S.C.

§ 2255, because relief under the latter section is “inadequate or

ineffective,” such suggestion is unavailing.   Id. at 427.    The

district court’s judgment is AFFIRMED.